ORDER
PER CURIAM:
On February 15, 2006, attorney Barbara S. Girard (respondent) was disbarred from the practice of law by the Supreme Court of the State of Kansas. Pursuant to Rule 4(c) of the Court’s Rules of Admission and Practice (the Rules), the respondent was obligated to advise the Court of the disbarment, which is a public discipline for professional misconduct, not later than ten days after its occurrence, which would have been February 25, 2006. See U.S. Vet.App.R.Adm. & PRAC. 4(c). The Court did not receive any such communication from the respondent.
On March 9, 2006, the respondent was temporarily suspended from practice before the Court pending proceedings under the Rules. See U.S. Vet.App.R.Adm. & Prac. 7(d)(1)(B). On the same date, the matter was referred to this Panel.
*493The Court received a letter from the respondent, dated March 13, 2006, which acknowledged her disbarment from the Kansas Bar and her failure to comply with Rule 4(c), and consented to disbarment from this Court. Subsequently, on June 26, 2006, the Court received an affidavit from the respondent in which she “freely and voluntarily consents] to disbarment from the practice of law before the Court of Appeals for Veterans Claims.”
Although the respondent freely and voluntarily consented to disbarment from this Court, Rule 7(d)(2)(B) requires that in matters concerning reciprocal discipline, the Panel will “issue an order to show cause why” this Court should not impose an “identical discipline” as that imposed, in this instance, by the Supreme Court of the State of Kansas. Accordingly, on October 12, 2006, the Court ordered the respondent to show cause, within 30 days, as to why a discipline identical to that imposed by the Kansas Bar should not be imposed by this Court. The October 12, 2006, order noted: “If respondent does not timely respond, this Court will issue an order of disbarment from the practice of law before the U.S. Court of Appeals for Veterans Claims.” No response having been received by the Court, it is
ORDERED that Barbara S. Girard is disbarred from practice before this Court.